            CASE 0:20-cv-01645-SRN-DTS Doc. 42 Filed 10/06/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA



Nekima Levy Armstrong, Marques Armstrong,
Terry Hempfling, Rachel Clark, and Max Fraden,
On behalf of themselves and other similarly
situated individuals,

                 Plaintiffs,                             Civil File No. 20-cv-01645 (SRN/DTS)

       v.

City of Minneapolis, Minneapolis Chief of Police                        ORDER
Medaria Arradondo in his individual and official
capacity; Minneapolis Police Lieutenant Robert
Kroll, in his individual and official capacity;
Minnesota Department of Public Safety
Commissioner John Harrington, in his individual
and official capacity; Minnesota State Patrol
Colonel Matthew Langer, in his individual and
official capacity; and John Does 1-2, in their
individual and official capacities,

                 Defendants.



       This matter came before the Court on the parties’ Stipulation to Extend Briefing Schedule

on Pending Motions to Dismiss [Doc. No. 40]. The Court having considered the stipulation, and

good cause appearing thereof, adopts the following briefing schedule.

       Now, therefore, it is hereby ORDERED that:

       1.       Plaintiffs shall file their responses to the Motions by November 2, 2020;

       2.       Defendant Kroll shall file his reply, if any, by November 23, 2020;

       3.       State Defendants shall file their reply, if any, by November 23, 2020; and

       4.       City Defendants shall file their reply, if any, by November 23, 2020.
        CASE 0:20-cv-01645-SRN-DTS Doc. 42 Filed 10/06/20 Page 2 of 2




Dated: October 6, 2020

                                  s/Susan Richard Nelson
                                  SUSAN RICHARD NELSON
                                  United States District Judge




                                      2
